IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CROOKED LANE CROSSING                       : No. 62 MM 2019
 CONDOMINIUM ASSOCIATION,                    :
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 ALINA VOLKOVA, ALINA VOLKOVA-               :
 BURDA,                                      :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Emergency King’s Bench

Application and the Application for Leave to File an Application for Special Relief are

DENIED.